Citation Nr: 1821220	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty in the United States Navy from June 1965 to February 1970.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim for an increased rating, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded an examination and Hearing Loss and Tinnitus disability benefits questionnaire (DBQ) in April 2013.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms.  

Specifically, the Veteran alleged that his disability is far worse than is represented by his current rating.  In the Veteran's June 2013 notice of disagreement, he reported that his hearing had significantly deteriorated.  He stated that he was unable to use the telephone, listen to the radio, or use any audio devices.  He also reported that he could only speak with someone if he was wearing his hearing aids, and the person was standing in front of him.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his bilateral hearing loss.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

